                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION
 MICHAEL PONCE,                                        )
                                                       )
                                  Plaintiff,           )
                                                       )
                       v.                              )      Case No. 6:20-03052-CV-RK
                                                       )
 BROKER SOLUTIONS, INC., U.S.                          )
 BANK NA AS TRUSTEE FOR                                )
 SECURITIZED TRUST GINNIE MAE                          )
 REMIC 2018-034 TRUST,                                 )
                                                       )
                                  Defendants.          )
                                                ORDER
        Before the Court is Plaintiff’s motion for preliminary injunction. (Doc. 5.) Defendants
have responded to the motion. (Doc. 14.) On March 5, 2020, the Court held a hearing on the
motion. (Doc. 15.) After careful consideration, the motion is DENIED.
        Plaintiff’s house was foreclosed on October 29, 2019. (Id.) On November 19, 2019, an
unlawful detainer action was filed against Plaintiff, seeking actual possession of the subject
property. (Doc. 14-1.) Plaintiff now seeks to “impose a stay on any eviction actions Defendants
may undertake during the pendency of this action.” (Doc. 5.)
        “A preliminary injunction is an extraordinary remedy and the burden of establishing the
propriety of an injunction is on the movant.” Roudachevski v. All-Am. Care Centers, Inc., 648
F.3d 701, 705 (8th Cir. 2011); see also Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)
(“A court issues a preliminary injunction in a lawsuit to preserve the status quo and prevent
irreparable harm until the court has an opportunity to rule on the lawsuit’s merits.”). The Eighth
Circuit considers applications for preliminary injunctions based on the following factors: (1) the
threat of irreparable harm to the plaintiff, (2) the state of balance between such harm and the injury
that granting the injunction will inflict on other parties, (3) the probability the plaintiff will succeed
on the merits, and (4) the public interest. Dataphase Systems, Inc. v. C.L. Systems, Inc., 640 F.2d
109, 114 (8th Cir. 1981). “No single factor is determinative; they must be ‘balanced to determine
whether they tilt towards or away’ from granting the injunction.” Fambrough v. Uber Techs., Inc.,
No. 4:19-CV-0398-DGK, 2019 WL 2411442, at *1 (W.D. Mo. June 7, 2019) (citing Noodles
Development, LP. v. Ninth Street Partners, LLP, 507 F. Supp. 2d 1030, 1034 (E.D. Mo. 2007)).
  I.    Plaintiff Has Demonstrated Threat of Irreparable Harm
        Here, Plaintiff’s house has been foreclosed upon and a judgment has been entered against
 him for unlawful detainer. (Doc. 14.) If Defendants move forward with eviction proceedings,
 Plaintiff would permanently lose possession of the property. Thus, Plaintiff has shown a threat of
 irreparable harm.
 II.    Plaintiff Has Not Shown The Balance of Harms Favors Issuing a Preliminary
        Injunction
        Plaintiff argues the house was wrongly foreclosed because proper notice was never given,
 and Defendants had no standing to foreclose. Defendants, on the other hand, have provided some
 proof of notice and argue Plaintiff’s arguments are without merit. (Docs. 14, 14-1.) Defendants
 also now have legal title to the property. Continued possession by Plaintiff necessarily prejudices
 Defendants’ interest in the property. Defendants further contend that continued possession by
 Plaintiff has cost them substantial sums of money. As such, the Court finds the balance of harms
 weighs in favor of Defendants, not Plaintiff.
III.    Plaintiff Has Not Shown A Likelihood of Success On The Merits
        “To demonstrate a likelihood of success on the merits, a movant does not need to show that
 [he] will ultimately succeed on [his] claims, only that the movant’s prospects for success is
 sufficiently likely to support the kind of relief it requests.” Fambrough, 2019 WL 2411442, at *1.
 A movant need only show a fair chance of prevailing. Id. (quotation and citation omitted).
 Plaintiff has not shown any legal authority to indicate the notice Defendants provided was not
 legally sufficient or that Defendants did not have a legal right to foreclose. As such, the Court
 cannot find Plaintiff has shown a likelihood of success on the merits.
IV.     The Public Interest Is Not Implicated Here
        Finally, the Court finds the public interest does not weigh in favor of either granting or
 denying the motion for preliminary injunction. Even if the public interest weighed in favor of
 Plaintiff, such does not warrant granting the motion for preliminary injunction because it is highly
 doubtful Plaintiff will succeed on the merits. See Higbee v. Starr, 698 F.2d 945, 947 (8th Cir.
 1983) (finding the district judge did not abuse their discretion in denying a preliminary injunction
 even where public interest favored granting one).




                                                   2
                                          Conclusion
       After careful consideration, and for the reasons set forth above and at the hearing
(Doc. 15), Plaintiff’s motion for preliminary injunction (Doc. 5) is DENIED.
       IT IS SO ORDERED.



                                          s/ Roseann A. Ketchmark
                                      ROSEANN A. KETCHMARK, JUDGE
                                      UNITED STATES DISTRICT COURT

  DATED: March 9, 2020




                                                3
